Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37CFR 1.312. To ensure consideration such as amendment, it MUST be submitted
no later the payment of the issue fee.

2. 	Authorization for this examiner’s amendment was given by Attorney
Brett Bornsen, Reg. No. 46,566 on September 10, 2021.

3. 	The claims have been amended as follows:

1.  (Currently Amended)  An apparatus comprising
 	at least one processor; and
 	at least one memory including computer program code;
 	the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform:
 	identifying a geographic region;
 	determining locations within the geographic region;

 	determining functional data for the locations by accessing the at least one database over the network, wherein the functional data is obtained from preexisting records in the at least one database indicating at least a type of activity performed at each of the locations; and
 	using machine learning to determine functional zones within the geographic region with a two-stage clustering approach by: 
 	determining, for a first stage, geoclusters of the locations based on the position data for the locations, wherein each of the geoclusters includes a number of the locations grouped together based on the position data;  
 	clustering, for a second stage, the geoclusters into the functional zones based on the functionality of the locations within each of the geoclusters; and
 	outputting the functional zones by displaying the functional zones on a user interface;
wherein determining the geoclusters comprises: 
determining a corresponding set of nearest neighbors for each of the locations, wherein, for each of the locations, the corresponding set of nearest neighbors comprises a predetermined number of the other locations nearest to the location; and
determining a similarity value for each pair of the locations, wherein, for each of the pairs, the similarity value indicates a commonality between the sets of nearest neighbors corresponding to the locations of the pair.

3.  (Currently Amended)  The apparatus of claim 1, wherein further comprises [[by]]:


determining, for each of the pairs, whether the locations of the pair are similar by determining whether the similarity value for the pair satisfies a similarity threshold;
determining, for each location, a density value, wherein the density value indicates a number of the other locations determined to be similar to the location;
determining, for each of the locations, a classification based on the density value and the similarity value of the location; and
determining the geoclusters based on the classifications of the locations.

10.  (Currently Amended)  A method comprising:
identifying, by one or more computing devices, a geographic region;
determining, by the one or more computing devices, locations within the geographic region;
determining, by the one or more computing devices, position data for the locations by accessing at least one database over a network; 
determining, by the one or more computing devices, functional data for the 
using machine learning to determine functional zones within the geographic region with a two-stage clustering approach by:
determining, by the one or more computing devices for a first stage, geoclusters of the locations based on the position data for the locations, wherein each of the geoclusters includes a number of the locations grouped together based on the position data;
clustering, by the one or more computing devices for a second stage, the geoclusters into the functional zones based on the functionality of the locations within each of the geoclusters; and
outputting, by the one or more computing devices, the functional zones by displaying the functional zones on a user interface;
wherein determining the geoclusters comprises:
determining a corresponding set of nearest neighbors for each of the locations, wherein, for each of the locations, the corresponding set of nearest neighbors comprises a predetermined number of the other locations nearest to the location; and
determining a similarity value for each pair of the locations, wherein, for each of the pairs, the similarity value indicates a commonality between the sets of nearest neighbors corresponding to the locations of the pair.

further comprises:


determining, for each of the pairs, whether the locations of the pair are similar by determining whether the similarity value for the pair satisfies a similarity threshold;
determining, for each location, a density value, wherein the density value indicates a number of the other locations determined to be similar to the location;
determining, for each of the locations, a classification based on the density value and the similarity value of the location; and
determining the geoclusters based on the classifications of the locations.

19.  (Currently Amended)  A non-transitory computer-readable medium comprising program instructions for causing an apparatus to perform at least the following:
identifying a geographic region;
determining locations within the geographic region;
determining position data for the locations by accessing at least one database over a network;

using machine learning to determine functional zones within the geographic region with a two-stage clustering approach by:
determining, for a first stage, geoclusters of the locations based on the position data for the locations, wherein each of the geoclusters includes a number of the locations grouped together based on the position data;
clustering, for a second stage, the geoclusters into the functional zones based on the functionality of the locations within each of the geoclusters; and
outputting the functional zones by displaying the functional zones on a user interface;
wherein determining the geoclusters comprises:
determining a corresponding set of nearest neighbors for each of the locations, wherein, for each of the locations, the corresponding set of nearest neighbors comprises a predetermined number of the other locations nearest to the location; and
determining a similarity value for each pair of the locations, wherein, for each of the pairs, the similarity value indicates a commonality between the sets of nearest neighbors corresponding to the locations of the pair.

The non-transitory computer-readable medium of claim 19, wherein the instructions, when executed, cause the apparatus to perform the determining the geoclusters by clustering the locations based on density values computed for the locations.      

Allowable Subject Matter
 	Claims 1-20 are allowed. 
 	The following is an Examiner’s statement of reasons for allowance: 
 The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims, “identifying a geographic region; determining locations within the geographic region; determining position data for the locations by accessing at least one database over a network; determining functional data for the locations by accessing the at least one database over the network, wherein the functional data is obtained from preexisting records in the at least one database indicating at least a type of activity performed at each of the locations; and using machine learning to determine functional zones within the geographic region with a two-stage clustering approach by: determining, for a first stage, geoclusters of the locations based on the position data for the locations, wherein each of the geoclusters includes a number of the locations grouped together based on the position data; clustering, for a second stage, the geoclusters into the functional zones based on the functionality of the locations within each of the geoclusters; and outputting the functional zones by displaying the functional zones on a user interface; wherein determining the geoclusters comprises: determining a corresponding set of nearest neighbors for each of the 

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
“Comments on Statement of Reasons for Allowance.”

Conclusions/Points of Contacts
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163